                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SILVIA A BRANDON PEREZ,                            Case No. 19-cv-02926-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE DISMISSAL
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 14
                                  10     STATE OF CALIFORNIA et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In a prior order, the Court denied pro se plaintiff Silvia Brandon Perez’s application to

                                  14   proceed in forma pauperis, and dismissed the first amended complaint with leave to amend

                                  15   because it did not state a plausible federal claim. Dkt. No. 8. After obtaining a continuance, Perez

                                  16   filed a second amended complaint. Dkt. No. 14.

                                  17          The Court’s sua sponte review of the new complaint shows that it is the same as the

                                  18   original complaint in all material respects. Perez did not provide any new facts to make her

                                  19   federal civil rights or discrimination claims actionable at the pleadings stage. Consequently, the

                                  20   second amended complaint is dismissed. In the absence of a federal claim, the Court declines to

                                  21   exercise supplemental jurisdiction over the state law claims. See 28 U.S.C. § 1367(c)(3).

                                  22          The dismissal is with prejudice for the federal claims. Perez has been afforded an extra

                                  23   measure of consideration as a pro se litigant, but has come up short after multiple opportunities to

                                  24   amend, and continuances to fit her schedule. See Nguyen Gardner v. Chevron Capital Corp., No.

                                  25   15-CV-01514-JD, 2016 WL 7888025, at *2 (N.D. Cal. July 19, 2016), aff’d, 715 F. App’x 737

                                  26   (9th Cir. 2018). The state law claims are dismissed without prejudice, and Perez is free to bring

                                  27   them in California state court. See Doe v. Sempervirens Mental Health Facility, No. 14-CV-

                                  28   00816-JD, 2015 WL 4238242, at *5 (N.D. Cal. July 13, 2015) (quoting Freeman v. Oakland
                                   1   Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999)).

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 31, 2020

                                   4
                                                                                                 JAMES DONATO
                                   5                                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
